ITEMID: 001-75264
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF KOCEVAR v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: David Thór Björgvinsson;John Hedigan
TEXT: 5. The applicant was born in 1971 and lives in Žalec.
6. On 6 December 1996 the applicant was injured in a car accident. The perpetrator of the accident had taken out insurance with the insurance company ZT.
7. On 11 November 1997 the applicant instituted civil proceedings against ZT in the Celje District Court (Okrožno sodišče v Celju) seeking damages in the amount of 3,312,900 tolars (approximately 13,800 euros) for the injuries sustained.
Between 21 May 1999 and 4 March 2003 the applicant lodged four preliminary written submissions and/or adduced evidence.
Between 2 April 1998 and 21 May 1999 he made five requests that a date be set for a hearing.
On 5 November 2001 the judge presiding the case was appointed to the Celje Higher Court (Višje sodišče v Celju) and the case was assigned to a new first-instance court judge.
Of the five hearings held between 11 October 1999 and 18 April 2003 none was adjourned at the request of the applicant.
During the proceedings the court appointed two medical experts. The court also sought an additional opinion from one of the appointed experts.
At the last hearing the court decided to deliver a written judgment. The judgment, upholding the applicant’s claim in part, was served on the applicant on 17 June 2003.
8. On 24 June 2003 the applicant appealed to the Celje Higher Court. ZT cross-appealed.
On 2 February 2005 the court allowed the appeals in part, lowered the damages awarded, and remitted the case, in the part concerning the costs and expenses of the proceedings, to the first-instance court for re-examination.
The judgment was served on the applicant on 9 March 2005.
9. On 4 April 2005 the applicant lodged an appeal on points of law with the Supreme Court (Vrhovno sodišče).
The proceedings are still pending.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
